Citation Nr: 1758908	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  06-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), his spouse, and his son


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  In July 2017, the Veteran was advised that the VLJ who presided at the February 2010 Board hearing was no longer employed at the Board.  The Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2017).  In August 2017, the Veteran notified the Board that he did not wish to appear for an additional hearing before the Board; as such, the appeal will proceed as there is no pending hearing request.  38 C.F.R. § 20.703 (2017).

In August 2011, the Board remanded this matter for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Although the Board regrets the additional delay, another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).
In June 2014 (after the Board remanded the issue in the August 2011 Remand), the Veteran submitted a statement, dated in May 2014, from H.W., a licensed clinical social worker, at the San Antonio VA Medical Center (VAMC).  In the May 2014 letter, H.W. indicated that he sees the Veteran every six to eight weeks for his mental health problems.  H.W. opined that he does not think that the Veteran can ever work again and has problems just doing day-to-day activities.  While H.W.'s statement appears to be favorable to the Veteran's appeal, the statement is inconsistent with the December 2011 and May 2015 VA mental disorders examinations.  At those times, both VA examiners, a VA physician and VA psychologist, respectively, concluded that the Veteran's service-connected depression results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In this regard, the record indicates that there are outstanding VA treatment records, particularly from H.W. at the San Antonio VAMC.  As noted above, H.W. revealed that he treats the Veteran every six to eight weeks (as of H.W.'s May 2014 letter).  VA treatment records already associated with the electronic file from the San Antonio VAMC are dated from January 2002 to October 2011 (obtained pursuant to the August 2011 Board Remand), and from March 2015 to March 2016.  Significantly, San Antonio VAMC treatment records (pertaining to the Veteran's psychiatric treatment, particularly from H.W.), dated from October 2011 to March 2015, and from March 2016, forward, have not been obtained or associated with the electronic file.  Accordingly, these records (that pertain to treatment of the service-connected acquired psychiatric disability) should be obtained upon remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Associate with the electronic record all VA clinical documentation from the San Antonio VAMC pertaining to the treatment of the Veteran's service-connected acquired psychiatric disability not already of record, particularly from October 2011 to March 2015, and from March 2016, forward.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of a TDIU in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

